Upon remission from the Court of Appeals, judgment of conviction as to counts four to nine affirmed. All concur. (Appeal from a judgment of Monroe County Court convicting defendant of the crime of grand larceny, first degree, under counts Third, Sixth and Ninth, and violation of subdivisions 1 and 2 of section 1202 of the Penal Law, as charged in counts First, Second, Fourth, Fifth, Seventh and Eighth of the indictment. (See 4 A D 2d 557, 5 A D 2d 958, revd. 5 N Y 2d 282.) Present — MeCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.